Woods, J.
The decision of this case depends merely upon the construction of a clause in the Revised Statutes, ch. 181, § 2, which enumerates among the articles of personal property exempt from attachment and execution, “ one hog and one pig, and the pork of the same when slaughtered.”
We think the meaning of the statute is to exempt one hog from attachment, and that that exemption follows the chattel when converted into pork; but that it does not extend to protect another hog while the first remains, either alive or butchered, in the hands of the debtor. The consequences of a different construction of the statute might be something very foreign from what the Legislature contemplated, in exempting from process an amount of property sufficient merely for the debtor’s immediate wants. The only question decided here is, the one which is raised by the pleadings, and we do not go into any inquiry whether any or how large a fragment of the protected pork remaining with the debtor, will prevent the protection of the statute from attaching to a new acquisition.

Demurrer overruled.